DETAILED ACTION
1.	This Office Action is in response to Applicant’s Response to Election/Restriction filed on 01/05/2021. Claims 1-25 are pending below. Non-elected claim 26 has been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Claim 26 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected “corrosion control composition”, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2021. Claim 26 is now cancelled.

Information Disclosure Statement
4.	The IDS submitted on 08/29/2019, 02/05/2020, 02/24/2020, 05/07/2020, 06/05/2020, 06/24/2020, 07/22/2020, 08/21/2020, 11/12/2020, 12/29/2020, and 04/16/2021 have been considered by the examiner. Initialed copies are attached.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1, lines 6-7 & 8 recite “multiple charged cationic compounds”. Claim 1, lines 22-24 set forth two alternative embodiments: [1] positive charge(s) from the activated olefin and nonionic group(s) from the epoxide or [2] nonionic group(s) from the epoxide. In the second embodiment having only nonionic groups, how would the compounds be cationic? The claim feature recited in lines 22-24 is inconsistent with the feature recited in lines 6-7 & 8 and needs to be clarified. Emphasis added.
	Claim 1, lines 8-9 recite “…derived from a polyamine through its reactions…”. Claim 1 is indefinite for failing to clearly define what is being referenced by the term “its”. Does it refer to “multiple charged cationic compounds” or “polyamine”? For claim examination below, “its” was interpreted to refer to “polyamine”.
Claim 1 recite the limitation "the compound" in line 22.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recites “multiple charged cationic compounds” in lines 6-7 [emphasis added to show plural terms], but does not use the singular term “compound”. 
Claim 1, lines 25-26 recite “wherein the corrosion control composition reduces corrosion on the metal surface in the water system”, but this is only one option of two for corrosion control, the other option being “into a water system to generate a treated water system” (see line 4 of claim 1). Emphasis added.
Claim 10, lines 1-2 recite “wherein the activated olefin is…” which is found to be indefinite since it is unclear whether an activated olefin is required (alternative option in with an activated olefin and an epoxide” (in contrast to only an epoxide) then recite the species of activated olefins listed in claim 10.
Claims 12-16 recite the limitation "the compound" line 1.  There is insufficient antecedent basis for this limitation in these claims. Claim 1, on which claims 12-16 depend, recites “multiple charged cationic compounds” in lines 6-7 [emphasis added to show plural terms], but does not use the singular term “compound”. 
Claims 1-13 and 15-25 only recite partial compounds/reactants and fail to show the resulting compound that is actually required for the method of controlling corrosion on a surface in a water system. This makes examining difficult and the claims indefinite for not distinctly reciting the invention.
Claim 14 is also rejected as indefinite because of its dependence on rejected base claim 1. However, it is noted that claim 14 at least recites general formulae for compounds that provide corrosion control and could be incorporated into claim 1 to overcome the above-noted indefiniteness of partial compounds/reactants.
Appropriate correction/clarification is required.

Claim Objections
6.	Claim 10 is objected to because of the following informalities:  In claim 10: Should “glyicdal ether” in each compound of lines 1-3 be written as “glycidyl ether” instead? Should “1,2-epoxytertadecane” be “1,2-epoxytetradecane” in line 3? 
Appropriate correction is required.

Claim Interpretation
7.	It is noted that independent claim 1 recites alternative options for several of the claim components, paraphrased here:
(1) Corrosion control composition or a use solution of said composition (line 3)
(2) Add the composition/use solution directly to a water system or onto a metal surface of the water system (lines 4-5)
(3) Compounds [in the corrosion control composition] are derived from a polyamine reacted with an epoxide or compounds derived from a polyamine reacted with an activated olefin and an epoxide (lines 8-9)
For claim examination purposes, prior art that taught one component from each of the above-noted lists (1), (2), (3) sufficiently teaches and/or suggests the method according to claim 1. For example, it is required that polyamine and epoxide are reactants, but the prior art does not have to teach an “activated olefin” reactant. Further, the transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps, i.e. the compounds in claim 1 could be derived from additional reactants. See MPEP 2111.03. 


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-10 and 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over Treybig et al. (US 4,784,797 A), in view of Emert et al. (US 5,053,150 A).
	As to claim 1, Treybig teaches a method of controlling corrosion on a surface in a water system comprising: providing a corrosion control composition or a use solution of the corrosion control composition into a water system to generate a treated water system or onto a metal surface of the water system (see col. 1, lines 40-46; col. 2, line 66-69; col. 7, lines 6-65), wherein the corrosion control composition comprises one or more 
    PNG
    media_image1.png
    97
    116
    media_image1.png
    Greyscale
 as defined in claim 1 (see col. 4, lines 54-61: e.g. dodecyloxirane, glycidyl ethers and the like). Structures shown here were drawn by the computer program ChemDraw Professional “Convert name to structure” feature:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Further as to claim 1, Treybig teaches that the corrosion control composition reduces corrosion on the metal surface in the water system (see col. 7, line 49 to col. 8, line 6).
Treybig fails to explicitly disclose [1] “multiple charged cationic” compounds, [2] that the polyamine and epoxide undergo “ring opening reaction”; and [3] that the compound has at least one nonionic group from the epoxide.
As to differences [1] and [3], Treybig teaches corrosion control compounds prepared by reactions between the same reactants as those claimed, i.e. a polyamine and epoxide. Unless evidence is provided to the contrary, preparing a charged cationic compound instead of a neutral compound or including a nonionic group is only a matter that takes the purpose of use, functionality, etc. into consideration and that a person skilled in the art chooses suitably based upon the teachings of Treybig. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”  See MPEP 2144.09 and 2144.08.
Emert, in analogous art of compounds comprising reaction products of epoxides and polyamines used in corrosion inhibition of metals (see abstract and col. 34, lines 4-56), teaches ring opening polymerization between oxirane rings reacted with reactive amino groups of the polyamine (see col. 4, lines 11-27; see col. 16: 
    PNG
    media_image4.png
    80
    248
    media_image4.png
    Greyscale
; see col. 28, line 62 to col. 30, line 48: reaction between a polyamine and a polyepoxide is by an oxirane ring opening mechanism).
Therefore, in view of the teaching of Emert, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to prepare the compounds taught by Treybig by having the polyamine and epoxide undergo ring opening reaction as taught by Emert to arrive at the claimed invention because Treybig suggests adding a polyamine and epoxide to a reactor (see Treybig Examples). Emert clearly teaches that polyepoxides containing oxirane rings undergo a ring opening reaction. Thus, a person of ordinary skill in the art would be motivated to react the compounds under conditions for ring opening with a reasonable expectation of success for joining or linking primary amino groups on different polyamine molecules via a polyepoxide molecule and form a diversity of structures (see Emert col. 28, line 62 to col. 29, line 43), and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.
	As to claim 2, Treybig teaches the method according to claim 1, wherein the polyamine is a (i), (ii) or (iii) as defined in claim 2 (see col. 3, line 36 to col. 4, line 31).
	As to claims 3-6, Treybig teaches the method according to claim 1, wherein the polyamine is a polyalkylamine as recited in claim 3, an alkyleneamine as recited in claim 
As to claims 7-9, Treybig teaches the method according to claim 1, wherein the polyamine comprises only (i), (ii) or (iii) as defined in claim 7, the polyamine is a (i) or (ii) as defined in claim 8 (see ), the polyamine has an average molecular weight of from about 60 to about 2,000,000 Da/25,000 Da (see col. 3, line 36 to col. 4, line 31).
As to claim 10, Treybig teaches the method according to claim 1, wherein the epoxide is one recited in claim 10 (see col. 4, lines 54-61). 
As to claims 12-15 and 19-20, it is considered that the features added by these dependent claims relate to arrangements that are either disclosed in Treybig or are merely matters of engineering choice, for example selecting known reactants, chemical mechanisms and reaction conditions, achieved without undue experimentation when the general technical knowledge about the state of the art is used.
As to claims 16-18, Treybig teaches the method according to claim 1, wherein the compound is soluble or dispersible in water or the corrosion control composition (see col. 7, lines 6-11); wherein the corrosion control composition or the use solution further comprises one of the additives defined in claim 17 (see col. 7, lines 13-19); wherein the corrosion control composition comprises a carrier that is water and/or an organic solvent (see col. 7, lines 9-24).
As to claims 21-22, Treybig teaches the method according to claim 1, wherein the corrosion control composition comprises from about 20 wt-% to about 60 wt-% of the multiple charged cationic compound or mixture thereof and wherein the multiple charged cationic compound or mixture thereof has a concentration of from about 0.1 
	Claim 23, Treybig teaches the method according to claim 1, wherein the multiple charged cationic compound or mixture thereof is provided to the water system independently, simultaneously, or sequentially with one or more of the corrosion control composition agents, and wherein the water system comprises fresh water, recycled water, salt water, surface water, produced water or mixture thereof (see col. 7, line 49 to col. 8, line 6: corrosive environments include aqueous solutions of salts, etc.).
	Claims 24-25, Treybig teaches the method according to claim 1, wherein the water system is one of those listed in claim 24; and wherein the water system is a surface that can be exposed to any water moisture (see col. 7, line 49 to col. 8, line 6).


10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Treybig et al. (US 4,784,797 A), in view of Emert et al. (US 5,053,150 A), further in view of Faust et al. (US 2017/0029691 A1)..
	Treybig and Emert teach the method according to claim 1 as described above, but fail to disclose an activated olefin as one of the reactants and that the activated olefin is one recited in claim 11.
	However, Faust, in analogous art of compounds used to treat fluids in oil or gas wells (see abstract), teaches a cationic polymeric material having cationic monomers that are polymerized using conventional synthesis methods, for example a 
Therefore, in view of the teaching of Faust, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further react an activated olefin with the polyamine and epoxides taught by Treybig and Emert because Treybig suggests further reaction with compounds comprising carboxylic acid moieties or organic halide moieties (see Treybig col. 4, lines 32-54). Faust teaches compounds having organic halide moieties (see Faust para. 0032-0034). Thus, a person of ordinary skill in the art would be motivated to react a polyamine, epoxide and activated olefin with a reasonable expectation of success of forming a compound for oil and gas well applications (see Faust para. 0002 and Treybig col. 7, line 49 to co. 8, line 6) and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.


Examiner’s Note
11.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as .


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant documents are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        April 22, 2021